Motion granted insofar as to permit the appeal to be heard upon a typewritten record, without printing the same, and upon typewritten or mimeographed appellant’s points, on condition that the appellant serves one copy of the typewritten record and one copy of the typewritten or mimeographed appellant’s points upon the attorney for the respondent, and files 6 copies of the typewritten record, and 6 typewritten or 19 mimeographed copies of appellant’s points, with this court on or before September 8, 1959, with notice of argument for the October 1959 Term of this court, said appeal to be argued or submitted when reached. Concur — Botein, P. J., Rabin, Valente, McNally and Stevens, JJ.